

114 S3071 IS: To designate the facility of the United States Postal Service located at 7802 37th Avenue in Jackson Heights, New York, as the “Jeanne and Jules Manford Post Office Building”.
U.S. Senate
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3071IN THE SENATE OF THE UNITED STATESJune 16, 2016Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 7802 37th Avenue in
			 Jackson Heights, New York, as the Jeanne and Jules Manford Post Office Building.
	
		1. Jeanne and Jules Manford Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 7802 37th Avenue in Jackson Heights, New York, shall be known and designated as the Jeanne and Jules Manford Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jeanne and Jules Manford Post Office Building.